—Appeal by the defendant from four judgments of the Supreme Court, Queens County (Orgera, J.), all rendered July 2, 1996, convicting him of robbery in the first degree (two counts) under Indictment No. 5448/95, robbery in the first degree under Indictment No. 5538/95, robbery in the first degree (two counts) under Indictment No. 226/96, and robbery in the first degree (three counts) under Indictment No. 255/96, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
Contrary to the defendant’s contention, the sentencing court sufficiently specified the sentence imposed on each count of each indictment to which he pleaded guilty (see, CPL 380.20; cf., People v Sturgis, 69 NY2d 816; People v Cuccuru, 236 AD2d 419; People v McKinney, 215 AD2d 407; People v James, 188 AD2d 550). Bracken, J. P., Copertino, Santucci, Florio and Mc-Ginity, JJ., concur.